      Case 2:21-cv-02239-JWB-JPO Document 10 Filed 08/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

TAMARA B. FIELDS, individually and as             )
personal representative for the estate of         )
Darton A. Fields,                                 )
                                                  )
                               Plaintiff,         )
                                                  )
v.                                                )      Case No. 21-2239-JWB
                                                  )
KANSAS DEPARTMENT OF                              )
CORRECTIONS, et al.,                              )
                                                  )
                               Defendants.        )

                                             ORDER

       Plaintiff, proceeding pro se, brings this wrongful-death case against defendants, the

Kansas Department of Corrections and Jacob Snyder, individually and in his official

capacity as a parole officer.1 Plaintiff did not pay the required court fee upon filing the

case, but instead filed a motion for leave to proceed in forma pauperis.2 On May 27, 2021,

the court denied the motion for leave to proceed in forma pauperis because plaintiff’s

financial affidavit in support of the motion did not set forth details about her income.3 The

court gave plaintiff an opportunity to re-file her request to proceed without payment of fees

and therein “provide the source and amount of her monthly income.”4 In the same order,




       1 ECF No. 1.
       2
           ECF No. 3.
       3
           ECF No. 5 at 3.
       4
           Id.


O:\ORDERS\21-2239-JWB-9.DOCX
        Case 2:21-cv-02239-JWB-JPO Document 10 Filed 08/05/21 Page 2 of 3




the court also directed plaintiff to show cause why the case should not be dismissed for

lack of subject matter jurisdiction.5

        On July 10, 2021, plaintiff filed a response to the portion of the order requiring her

to show cause why the case should not be dismissed on jurisdictional grounds. 6 Plaintiff

also filed a document providing details about her claim.7 The court has reviewed these

documents and finds plaintiff has adequately alleged federal-question jurisdiction.

        Significantly, however, plaintiff did not re-file her motion to proceed in this court

without the payment of costs and fees. Nor has she paid the required filing fee in lieu of

pursuing in forma pauperis status. Where a plaintiff has not paid the filing fee or been

granted leave to proceed in forma pauperis, the court dismisses the case. To avoid that

outcome here, plaintiff is ordered to either pay the court’s filing fee or re-file her

motion for leave to proceed in forma pauperis (with a detailed financial affidavit) by

August 23, 2021.

        The clerk is directed to mail a copy of this order to plaintiff by regular and certified

mail.

        Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion requesting that the presiding U.S. district judge



        5
            Id. at 5-6.
        6
            ECF No. 10.
        7
            ECF No. 7.


O:\ORDERS\21-2239-JWB-9.DOCX
      Case 2:21-cv-02239-JWB-JPO Document 10 Filed 08/05/21 Page 3 of 3




review this order. A party must file any objections within the 14-day period if the party

wants to have appellate review of this order.

       IT IS SO ORDERED.

       Dated August 5, 2021, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                          James P. O’Hara
                                          U. S. Magistrate Judge




O:\ORDERS\21-2239-JWB-9.DOCX
